MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),                               Jan 31 2018, 11:13 am
this Memorandum Decision shall not be
                                                                          CLERK
regarded as precedent or cited before any                             Indiana Supreme Court
                                                                         Court of Appeals
court except for the purpose of establishing                               and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Daniel G. Foote                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Evan Matthew Comer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          January 31, 2018
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of C.B. (Minor                               49A02-1708-JT-1928
Child) and                                                Appeal from the Marion Superior
                                                          Court
W.B. (Mother),                                            The Honorable Marilyn A.
                                                          Moores, Judge
Appellant-Respondent,
                                                          The Honorable Larry E. Bradley,
        v.                                                Magistrate
                                                          Trial Court Cause No.
The Indiana Department of                                 49D09-1702-JT-224
Child Services,
Appellee-Petitioner



Crone, Judge.

Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018       Page 1 of 15
                                                Case Summary
[1]   W.B. (“Mother”) appeals the trial court’s order involuntarily terminating her

      parental rights to her minor child, C.B. We affirm.


                                   Facts and Procedural History
[2]   A termination of parental rights hearing was held on August 2, 2017, and the

      trial court found the following relevant facts:1


               1. Mother is the mother of C.B., a minor child born on February
               28, 2009.

               2. Four alleged fathers have been named for C.B. All four have
               previously had their parental rights terminated.

               3. A Child in Need of Services Petition “CHINS” was filed [by
               the Marion County Department of Child Services (“DCS”)] on
               C.B. on March 4, 2015, under Cause Number
               49D091503JC000707, after [Mother became] incarcerated.

               4. C.B. was ordered detained and placed outside the home at the
               March 4, 2015, initial hearing.

               5. On April 23, 2015, C.B. was found to be in need of services
               after Mother filed an admission. The Court proceeded to
               disposition on that date.

               6. C.B. had been removed from [Mother] for at least six (6)
               months under a disposition decree prior to this termination
               action being filed on February 20, 2017.



      1
        We note that the trial court refers to the parties by their full names. We use “Mother” and the minor child’s
      initials where appropriate.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018           Page 2 of 15
        7. Disposition was modified on June 25, 2015, upon Mother’s
        release from incarceration, and services were ordered and
        referred.

        8. Home based case management was referred to address
        housing and income needs, obtaining a GED, and accessing
        community resources. This referral was unsuccessfully closed in
        June of 2016. Another referral was offered in July of 2016, but
        Mother declined.

        9. At the time of trial in this matter, Mother was employed at
        night cleaning offices.

        10. Mother had unstable housing during the CHINS case. At
        the time of trial in this matter, she was living with her mother
        and sister in a two-bedroom home with a basement, but was not
        on the lease. Mother and her mother have had periods where
        their relationship has been strained. The maternal grandmother
        also has [a DCS] history.

        11. Mother underwent a substance abuse assessment after testing
        positive for cocaine.

        12. Mother was inconsistent in participating in random drug
        screens, and has not provided a screen since June of 2016.

        13. Mother has a history of alcohol and substance abuse,
        beginning at age twelve.

        14. In a 2005 CHINS case, Mother’s visitation was suspended
        pending the submission of three consecutive clean drug screens.
        That CHINS case was closed after Mother signed adoption
        consents in a termination of parental rights case.

        15. In a CHINS case regarding C.B. in 2010, Mother was
        ordered to participate in an aftercare rehabilitation program.


Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018   Page 3 of 15
        16. In 2015, Mother pleaded guilty to Possession of a Narcotic
        Drug.

        17. Home based therapy commenced in June of 2015, to deal
        with trauma and abuse. Goals included correcting thinking
        errors toward societal standards, learning coping skills to
        maintain sobriety, and parenting skills.

        18. Mother made some progress into the summer of 2016, but
        was unsuccessfully discharged in September of 2016, after
        progress worsened, and she “went underground” due to fear of
        reprisal.

        19. Christy Walters, Mother’s therapist for fifteen months, felt
        that Mother made poor choices and was not able to parent
        twenty-four/seven due to putting her needs first ahead of her
        child’s.

        20. Mother did not accomplish goals. In the five stages of
        change, Mother was still at the first stage of pre-contemplation
        after fifteen months of therapy.

        21. When therapy was closed, Therapist Walters could not
        recommend C.B. being placed back with his mother.

        22. Therapy was offered to Mother by C.B.’s therapist, but was
        not successful.

        23. Due to concerns that Mother may hurt herself, a
        psychological evaluation was ordered but not referred due to the
        [DCS’s] inability to contact Mother.

        24. Parenting time evolved to the point of unsupervised
        weekends, but again became supervised due to safety concerns
        reported by Mother.

        25. C.B.’s foster mother believes that C.B. was dropped off with

Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018   Page 4 of 15
        relatives and strangers during unsupervised parenting time.

        26. After June of 2016, Mother became less engaged in services
        which were closed along with parenting time being suspended.

        27. Prior to the suspension of parenting time, Mother was
        offered additional visits through C.B.’s therapist. Mother took
        advantage of additional visits one time.

        28. Mother last [saw] C.B. in October of 2016, and she has not
        requested parenting time or pictures.

        29. Mother failed to contact the [DCS] between October 2016
        and May 2017.

        30. Mother last attended a CHINS case hearing [] in September
        of 2016.

        31. Mother’s last contact with C.B.’s foster mother was in
        October 2016, at which time Mother told foster mother that she
        had demons and was not able to care for C.B. Prior to that time,
        the foster mother provided stories about, and pictures of, C.B.

        32. C.B. has been in trauma focused therapy with Jan Wines
        since March of 2015.

        33. When removed from his mother, C.B. was severely delayed
        academically. At the age of six, he did not know numbers or
        colors. He had no social skills and problem solved with
        aggression.

        34. C.B. had to repeat kindergarten.

        35. C.B. has made great strides in his behavior and is described a
        as a sweet boy. His aggression after visits with his mother
        stopped when parenting time stopped.


Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018   Page 5 of 15
        36. C.B.’s foster mother is an advocate for C.B. who is receiving
        therapy, tutoring, and has a mentor and specialized education
        plan.

        37. The most important things for C.B. to progress are stability
        and consistency, which are being provided by his foster mother.

        38. Mother failed to attend C.B.’s school meetings.

        39. C.B.’s placement is pre-adoptive. He has resided in this
        placement for one and one-half years and is very bonded with his
        caregiver and another child in the home.

        40. C.B. loved his mother but no longer asks about her. He
        wishes to remain with his foster mother and move on.

        41. On January 19, 2017, C.B.’s plan for permanency changed to
        adoption, with the Court finding, in part, that C.B. needed stable
        housing and someone to care for his daily needs, that [M]other
        had failed to complete any of the court ordered services, that no
        provider recommended C.B. be reunified with his mother, and
        that [M]other had not maintained contact with DCS or her
        lawyer.

        ….

        44. Erin Bray has been the family case manager since October of
        2015. She recommends C.B. be adopted due to lack of contact
        with [M]other and her lack of engagement, and it would be in his
        best interests to remain in the environment where he is
        flourishing.

        45. C.B.’s therapist during the duration of the CHINS case
        recommends he remain where he is, and to not do so would be
        emotionally devastating.

        46. Based on C.B.’s wishes, []and [M]other’s lack of

Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018   Page 6 of 15
              participation, visits, and skills, Guardian ad Litem Nichole Lee
              recommends the plan of adoption as being in C.B.’s best
              interests.


      Appellant’s App. Vol. 2 at 13-15.


[3]   Based upon these findings of fact, the trial court concluded that: (1) there is a

      reasonable probability that the conditions that resulted in C.B.’s removal and

      continued placement outside the home will not be remedied by Mother; (2)

      there is a reasonable probability that the continuation of the parent-child

      relationship poses a threat to the well-being of C.B.; (3) termination of the

      parent-child relationship between Mother and C.B. is in C.B.’s best interests;

      and (4) DCS has a satisfactory plan for the care and treatment of C.B., which is

      adoption. Accordingly, the trial court determined that DCS had proven the

      allegations of the petition to terminate parental rights by clear and convincing

      evidence and therefore terminated Mother’s parental rights. This appeal

      ensued.


                                     Discussion and Decision
[4]   “The purpose of terminating parental rights is not to punish the parents but,

      instead, to protect their children. Thus, although parental rights are of a

      constitutional dimension, the law provides for the termination of these rights

      when the parents are unable or unwilling to meet their parental

      responsibilities.” In re A.P., 882 N.E.2d 799, 805 (Ind. Ct. App. 2008) (citation

      omitted). “[T]ermination is intended as a last resort, available only when all



      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018   Page 7 of 15
      other reasonable efforts have failed.” Id. A petition for the involuntary

      termination of parental rights must allege in pertinent part:


          (B) that one (1) of the following is true:


              (i) There is a reasonable probability that the conditions that
              resulted in the child’s removal or the reasons for placement
              outside the home of the parents will not be remedied.


              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the
              child.

              (iii) The child has, on two (2) separate occasions, been
              adjudicated a child in need of services;


          (C) that termination is in the best interests of the child; and


          (D) that there is a satisfactory plan for the care and treatment of the child.


      Ind. Code § 31-35-2-4(b)(2). DCS must prove “each and every element” by

      clear and convincing evidence. In re G.Y., 904 N.E.2d 1257, 1261 (Ind. 2009);

      Ind. Code § 31-37-14-2. If the trial court finds that the allegations in a petition

      are true, the court shall terminate the parent-child relationship. Ind. Code § 31-

      35-2-8(a).


[5]   “We have long had a highly deferential standard of review in cases involving

      the termination of parental rights.” C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d

      85, 92 (Ind. Ct. App. 2014).



      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018   Page 8 of 15
              We neither reweigh evidence nor assess witness credibility. We
              consider only the evidence and reasonable inferences favorable to
              the trial court’s judgment. Where the trial court enters findings
              of fact and conclusions thereon, we apply a two-tiered standard
              of review: we first determine whether the evidence supports the
              findings and then determine whether the findings support the
              judgment. In deference to the trial court’s unique position to
              assess the evidence, we will set aside a judgment terminating a
              parent-child relationship only if it is clearly erroneous.


      Id. at 92-93 (citations omitted). “A judgment is clearly erroneous if the findings

      do not support the trial court’s conclusions or the conclusions do not support

      the judgment.” In re R.J., 829 N.E.2d 1032, 1035 (Ind. Ct. App. 2005).


[6]   Mother challenges the sufficiency of the evidence supporting the trial court’s

      conclusions that there is a reasonable probability that the conditions that

      resulted in C.B.’s removal from and continued placement outside the home will

      not be remedied, that termination of Mother’s parental rights is in C.B.’s best

      interests, and that adoption is a satisfactory plan for the care and treatment of

      C.B. We address these assertions in turn.


         Section 1 – Sufficient evidence supports the trial court’s
      conclusion that there is a reasonable probability of unchanged
                                conditions.
[7]   Mother contends that DCS failed to present clear and convincing evidence that

      there is a reasonable probability that the conditions that led to C.B.’s removal




      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018   Page 9 of 15
and continued placement outside the home will not be remedied. 2 In

determining whether there is a reasonable probability that the conditions that

led to a child’s removal and continued placement outside the home will not be

remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child Servs.,

989 N.E.2d 1225, 1231 (Ind. 2013). First, “we must ascertain what conditions

led to [his or her] placement and retention in foster care.” Id. Second, “we

‘determine whether there is a reasonable probability that those conditions will

not be remedied.’” Id. (quoting In re I.A., 934 N.E.2d 1132, 1134 (Ind. 2010)

(citing In re A.A.C., 682 N.E.2d 542, 544 (Ind. Ct. App. 1997))). In the second

step, the trial court must judge a parent’s fitness at the time of the termination

proceeding, taking into consideration evidence of changed conditions, and

balancing a parent’s recent improvements against “‘habitual pattern[s] of

conduct to determine whether there is a substantial probability of future neglect

or deprivation.’” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014) (quoting K.T.K., 989

N.E.2d at 1231). “A pattern of unwillingness to deal with parenting problems

and to cooperate with those providing social services, in conjunction with

unchanged conditions, support a finding that there exists no reasonable

probability that the conditions will change.” Lang v. Starke Cty. Office of Family



2
  Mother also argues that DCS failed to prove that there is a reasonable probability that the continuation of
the parent-child relationship poses a threat to the well-being of C.B. However, Indiana Code Section 31-35-2-
4(b)(2)(B) is written in the disjunctive, such that, to properly effectuate the termination of parental rights, the
trial court need only find that one of the three requirements of that subsection has been established by clear
and convincing evidence. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013),
trans. denied. Accordingly, we will address the sufficiency of the evidence regarding only one of the three
requirements.



Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018             Page 10 of 15
      & Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. The

      evidence presented by DCS “need not rule out all possibilities of change; rather,

      DCS need establish only that there is a reasonable probability that the parent’s

      behavior will not change.” In re Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App.

      2007).


[8]   The record indicates that C.B. was initially removed from Mother’s home on an

      emergency basis “due to allegations of abuse and/or neglect” after Mother’s

      arrest. Appellant’s App. Vol. 2 at 17. Specifically, Mother was arrested and

      charged with level 2 felony dealing in a narcotic drug, level 5 felony possession

      of cocaine, level 5 felony possession of a narcotic drug, level 5 felony neglect of

      a dependent, class A misdemeanor possession of a narcotic drug, and class A

      misdemeanor possession of marijuana. Thereafter, Mother admitted that C.B.

      was a CHINS and that she was unable to care for him due to her incarceration.

      Mother ultimately pled guilty to level 6 felony possession of a narcotic drug and

      was sentenced to 730 days’ imprisonment with 540 days suspended. Following

      Mother’s release in June 2015, she was ordered to participate in various services

      including home-based therapy, home-based case management, a substance

      abuse assessment, random drug screens, and supervised visitation with C.B.

      Some of the goals included correcting Mother’s thinking errors regarding

      acceptable societal standards, helping her develop coping skills to achieve and

      maintain sobriety, and helping her develop parenting skills. Mother was

      working as an exotic dancer, and the home-based management team was

      interested in addressing Mother’s income needs and helping her obtain a GED


      Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018   Page 11 of 15
       in order for her to get into a different field of work. Home-based case

       management was also directed at addressing Mother’s unstable housing.


[9]    While Mother initially participated in some services and made some progress,

       she was unsuccessfully discharged from services after she regressed

       significantly. Mother abandoned her visitation with C.B. and subsequently

       “went underground,” ceasing all contact with service providers and C.B.’s

       foster mother. Id. at 14.3 Mother’s therapist of fifteen months testified that,

       when she last saw Mother for home-based therapy, Mother could not be a full-

       time parent because Mother was still unable to put C.B.’s needs before her own.

       Moreover, despite DCS’s attempt to treat and monitor Mother’s admitted

       substance abuse issues after she tested positive for cocaine during a random

       drug screen, Mother has refused to submit to any drug screens since June 2016.


[10]   On appeal, Mother simply claims that because she is no longer incarcerated, the

       conditions that resulted in C.B.’s removal have been remedied. However,

       Mother ignores the conditions that led to C.B.’s continued placement outside of

       her care, which include her clear pattern of unwillingness to deal with her

       parenting problems and substance abuse and to cooperate with those providing

       services. This evidence regarding Mother’s habitual patterns of conduct

       supports a finding that there exists no reasonable probability that conditions

       will change. Sufficient evidence supports the trial court’s conclusion that there




       3
        Mother was permitted unsupervised visitation with C.B. for a period of time; however, visitation was
       ordered supervised again prior to Mother voluntarily ceasing all visitation.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018       Page 12 of 15
       is a reasonable probability that the conditions that led to C.B.’s removal and

       continued placement outside Mother’s care will not be remedied.


           Section 2 – Sufficient evidence supports the trial court’s
         conclusion that termination of Mother’s parental rights is in
                             C.B.’s best interests.
[11]   Mother next asserts that the evidence does not support the trial court’s

       conclusion that termination of her parental rights is in C.B.’s best interests. In

       considering whether termination of parental rights is in the best interests of a

       child, the trial court is required to look beyond the factors identified by DCS

       and look to the totality of the evidence. McBride v. Monroe Cty. Office of Family &

       Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003). In doing so, the trial court

       must subordinate the interests of the parent to those of the child involved. Id.

       The trial court need not wait until the child is irreversibly harmed before

       terminating parental rights. Id. The testimony of service providers may support

       a finding that termination is in the child’s best interests. Id.


[12]   Here, Family Case Manager Erin Bray testified that despite DCS’s consistent

       efforts in providing numerous services to Mother, Mother inconsistently

       participated in only some services and then eventually ceased all contact with

       DCS for more than eight months. Bray was troubled by the fact that not only

       had Mother not seen C.B. for an extended period prior to the termination

       hearing, but she had not even requested visitation with C.B. Bray opined that

       continuation of Mother’s parental relationship would just mean “more

       instability, more uncertainty, [and] more un-trust” for C.B. and that it was in

       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018   Page 13 of 15
       his best interests for Mother’s rights to be terminated so that C.B. could

       “remain in an environment where he has begun to flourish.” Tr. Vol. 2. at 119.


[13]   Likewise, Guardian Ad Litem Nichole Lee opined that termination of Mother’s

       parental rights is in C.B.’s best interests. Lee noted that Mother had not

       continuously engaged in court-ordered services and had not visited C.B. since

       October 2016. She opined that C.B. now needs “stability and permanency. He

       needs to know where he’s going to be forever.” Id. at 155. The record indicates

       that C.B. was exposed to criminal activity and violence while with Mother and

       that he had suffered significant trauma as a result. Lee stated that since being

       outside of Mother’s care, C.B. had made great strides “therapeutically.” Id. at

       154. She stated that C.B. “has been in his current placement for around a year

       and a half. He’s happy, he’s healthy, he’s stable … he has support, stability.

       He’s able to continue in his current school … this is what [C.B.] wants.” Id. As

       noted above, the trial court need not wait until a child is irreversibly harmed

       before terminating parental rights. McBride, 798 N.E.2d at 203. Sufficient

       evidence supports the trial court’s conclusion that termination of Mother’s

       parental rights is in C.B.’s best interests.


           Section 3 – Sufficient evidence supports the trial court’s
         conclusion that DCS has a satisfactory plan for the care and
                               treatment of C.B.
[14]   Finally, Mother asserts that DCS failed to present clear and convincing

       evidence that it has a satisfactory plan for the care and treatment of C.B. While

       the trial court must find that there is a satisfactory plan for the care and

       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018   Page 14 of 15
       treatment of the child, “[t]his plan need not be detailed, so long as it offers a

       general sense of the direction in which the child will be going after the parent-

       child relationship is terminated.” In re S.L.H.S., 885 N.E.2d 603, 618 (Ind. Ct.

       App. 2008). Generally, adoption is a satisfactory plan. Id.


[15]   Mother concedes that adoption by C.B.’s current foster mother is the plan in

       this case, but she argues that such plan is somehow unsatisfactory simply

       because she does not wish to have her parental rights terminated. Mother’s

       argument misses the mark, and we have already addressed the evidence

       supporting the termination of her rights above. C.B. has been in the same pre-

       adoptive foster home for a year and a half, and the evidence indicates that he is

       happy, flourishing, and very bonded with his foster mother and brothers. Clear

       and convincing evidence supports the trial court’s conclusion that adoption is a

       satisfactory plan for the care and treatment of C.B. moving forward.


[16]   In sum, DCS presented sufficient evidence to support the trial court’s

       termination of Mother’s parental rights to C.B. Accordingly, the trial court’s

       termination order is affirmed.


[17]   Affirmed.


       Robb, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1708-JT-1928 | January 31, 2018   Page 15 of 15